Citation Nr: 0206924	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  00-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $4,400.00.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from June 1944 to January 
1946.  In October 1998, the Winston-Salem, North Carolina, 
Regional Office (RO) proposed to reduce the appellant's 
Department of Veterans Affairs (VA) improved death pension 
benefits retroactively as of April 1, 1996 based upon her 
previously unreported receipt of Social Security 
Administration (SSA) benefits.  In January 1999, the RO 
implemented the proposed reduction.  In January 1999, the RO 
informed the appellant in writing of the overpayment of VA 
improved death pension benefits in the amount of $4,400.00.  
In April 1999, the appellant requested waiver of the 
overpayment in the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $4,400.00.  The appellant 
has been represented throughout this appeal by North Carolina 
Division of Veterans Affairs.  

A review of the record conveys that the appellant has not 
contested the amount of the overpayment.  Therefore, the 
issue of the creation of the debt will not be addressed 
below.  


FINDINGS OF FACT

1.  The appellant was overpaid VA improved death pension 
benefits in the amount of $4,400.00 due to her failure to 
promptly and accurately inform the VA of her receipt of SSA 
benefits.  VA was not at fault in the creation of the 
overpayment.  

2.  Recovery of the indebtedness would result in severe 
financial hardship to the appellant.  

3.  The appellant is currently in receipt of VA improved 
death pension benefits.  Recovery of the overpayment would 
defeat the purpose for which benefits were intended.  

4.  The appellant received benefits to which she was not 
legally entitled.  Failure to make restitution would result 
in an unfair gain to the appellant.  

5.  The appellant did not relinquish any valuable right or 
incur a legal obligation in reliance on VA benefits.  


CONCLUSION OF LAW

Recovery of the overpayment of VA improved death pension 
benefits in the amount of $4,400.00 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the appellant's waiver request, the Board 
observes that the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the 
appellant's request.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  The appellant has been advised by the statement 
of the case and the supplemental statement of the case of the 
evidence that would be necessary for her to substantiate her 
request.  The appellant was scheduled for a hearing before a 
Member of the Board sitting at the RO.  The appellant failed 
to report for the scheduled hearing.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  

In November 1993, the appellant's VA death pension benefits 
were terminated based upon her receipt of income in 1993.  
The action created an overpayment.  The appellant repaid a 
portion of the overpayment.  In April 1994, the Committee 
granted the appellant's request for a waiver of recovery of 
remaining portion of the overpayment upon application of the 
equity and good conscience standard.  In May 1994, the 
appellant submitted a claim for VA improved death pension 
benefits.  The appellant indicated that she should be awarded 
such benefits as she had no income; was unable to work; did 
not receive SSA benefits; and "will never be eligible to 
qualify" for SSA benefits as neither she nor the veteran 
"worked enough to ever draw" SSA benefits.  In August 1994, 
the RO awarded the appellant improved VA death pension 
benefits and effectuated the award as of June 1, 1994.  

In October 1998, the RO proposed to retroactively reduce the 
appellant's VA improved death pension benefits as of April 1, 
1996 based upon her receipt of previously unreported SSA 
benefits.  In January 1999, the RO implemented the proposed 
reduction.  In January 1999, the appellant was informed in 
writing of an overpayment of VA improved death pension 
benefits in the amount of $4,400.00.  

Recovery of an overpayment of VA improved death pension 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. § 1.963(a) (2001).  The equity and good 
conscience standard will be applied when the facts and 
circumstances in an individual case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The equity and good conscience standard 
means arriving at a fair decision between the obligor and the 
Government.  In making this decision, consideration is to be 
given to factors such as: the fault of the debtor; a 
balancing of the fault of the debtor against any fault of the 
VA; whether collection would deprive the debtor of basic 
necessities; whether recovery would nullify the objective for 
which the benefits were intended; whether a failure to make 
restitution would result in unfair gain to the debtor; and 
whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2001).  

A January 1999 Compensation and Pension Award (VA Form 21-
8947) reflects that the appellant was receiving monthly VA 
improved death pension benefits in the amount of $352.00 and 
monthly SSA benefits of $137.50.  In her April 1999 waiver 
request, the appellant advanced that she did not have 
sufficient funds to repay the overpayment in the calculated 
amount.  She clarified that "I only get $137.50 per month 
from the SSA and it's my only source of income since my VA 
pension check was terminated."  A contemporaneous Financial 
Status Report (VA Form 20-5655) from the appellant indicates 
that she was born in 1930; had a monthly income of $137.50; 
monthly expenses of $1,029.00; and no assets.  

In a December 1999 written statement, the appellant 
reiterated that her total monthly income consisted of SSA 
benefits of $137.50 and her total monthly expenses were over 
$1,000.00 a month.  She advanced that she was able to 
"survive because of the help and care of my family, friends, 
and neighbors."  The appellant clarified that:

My husband nor I ever worked enough to 
earn SSA payments and I have not been 
able to work due to my health problems 
for many years.  The payments by the VA 
were my main support and the loss of 
these funds has been a detriment to my 
health and well-being.  

A contemporaneous note from the accredited representative 
conveys that:

[The appellant] is a very simple minded 
person who is rather "child-like" in 
understanding and behavior.  She is 
totally dependent on others to care for 
her, as she does not understand these 
procedures.  ...  She is now in critical 
need of financial assistance and any 
consideration that could be given to this 
waiver would be greatly appreciated.  

In her February 2000 Appeal to the Board (VA Form 9), the 
appellant asserted that she could not "pay her bills and 
have somewhere to live."  She stated that $95.00 a month was 
an insufficient amount with which to support herself.  

The Board has reviewed the probative evidence including the 
appellant's statements on appeal.  The appellant 
unfortunately failed to respond to the Board's and the RO's 
requests for current financial information.  Therefore, the 
appellant's waiver request will be considered upon the 
documentation now of record.  

The appellant was clearly at fault in the creation of the 
overpayment of VA improved death pension benefits by reason 
of her failure to promptly notify the RO of her receipt of 
SSA benefits.  However, it appears that her fault is 
mitigated to a certain extent by the fact that she clearly 
has trouble comprehending the nature of her income.  
Moreover, she was not required to complete any income reports 
during the period of time in question.  While she had 
previously been notified of the need to report any change in 
income, she clearly has difficulty in comprehending the 
responsibilities attendant upon her receipt of pension.  

In addition, it is for consideration that recovery of the 
overpayment would result in severe financial hardship to the 
appellant and would undoubtedly render her completely unable 
to meet her basic needs.  Certainly, an attempt to recover 
the overpayment would defeat the purpose for which benefits 
were intended.  In April 1999, the appellant reported monthly 
expenses which exceeded her monthly income by approximately 
$540.00.  She is seventy-two years old and presents a 
subjective history of poor health.  Other factors in the 
equity and good conscience standard do not tend to support 
her waiver request.  However, the Board is convinced that, 
under the circumstances of this case, the financial hardship 
element together with the fact that recovery would defeat the 
purpose of the pension program, are of such importance as to 
outweigh those elements which would tend to support recovery.  
Upon application of the aforementioned authorities to the 
instant appeal, the Board concludes that recovery of the 
overpayment from the appellant would be against equity and 
good conscience.  According, a waiver of recovery of the 
overpayment of VA improved death pension benefits to the 
appellant in the amount of $4,400.00 is granted.  


ORDER

Waiver of recovery of the overpayment of VA improved death 
pension benefits in the amount of $4,400.00 is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

